Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $191.9 $159.1 $776.0 $731.8 Electric utility 109.9 96.0 218.0 201.2 Nonutility revenues 119.9 62.4 261.7 159.0 Total operating revenues 421.7 317.5 1,255.7 1,092.0 OPERATING EXPENSES: Cost of gas sold 114.6 88.5 539.1 517.5 Cost of fuel and purchased power 38.4 30.9 79.0 69.0 Cost of nonutility revenues 56.3 47.6 152.7 126.0 Other operating 111.5 68.3 218.0 141.1 Depreciation and amortization 46.7 41.9 92.4 83.5 Taxes other than income taxes 14.5 11.8 39.2 34.9 Total operating expenses 382.0 289.0 1,120.4 972.0 OPERATING INCOME 39.7 28.5 135.3 120.0 OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates 0.5 (2.2) 22.7 11.5 Other - net 1.8 (8.2) 9.2 (6.1) Total other income (expense) 2.3 (10.4) 31.9 5.4 INTEREST EXPENSE 23.4 21.9 48.4 45.7 INCOME (LOSS) BEFORE INCOME TAXES 18.6 (3.8) 118.8 79.7 INCOME TAXES 2.6 (8.1) 32.7 17.8 NET INCOME $16.0 $4.3 $86.1 $61.9 AVERAGE COMMON SHARES OUTSTANDING 75.9 75.7 75.9 75.7 DILUTED COMMON SHARES OUTSTANDING 76.7 76.0 77.0 76.1 EARNINGS PER SHARE OF COMMON STOCK BASIC $0.21 $0.06 $1.13 $0.82 DILUTED $0.21 $0.06 $1.12 $0.81 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $191.9 $159.1 $776.0 $731.8 Electric utility 109.9 96.0 218.0 201.2 Other 0.5 0.5 0.9 0.9 Total operating revenues 302.3 255.6 994.9 933.9 OPERATING EXPENSES: Cost of gas sold 114.6 88.5 539.1 517.5 Cost of fuel and purchased power 38.4 30.9 79.0 69.0 Other operating 65.6 59.6 132.8 121.2 Depreciation and amortization 39.8 37.7 79.0 74.8 Taxes other than income taxes 14.1 11.6 38.3 34.4 Total operating expenses 272.5 228.3 868.2 816.9 OPERATING INCOME 29.8 27.3 126.7 117.0 OTHER INCOME - NET 2.2 1.9 4.9 2.8 INTEREST EXPENSE 18.6 18.2 38.0 38.2 INCOME BEFORE INCOME TAXES 13.4 11.0 93.6 81.6 INCOME TAXES 5.4 3.9 34.7 31.1 NET INCOME $8.0 $7.1 $58.9 $50.5 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) June 30, December 31, 2007 2006 ASSETS Current Assets Cash & cash equivalents $ 9.3 $ 32.8 Accounts receivable - less reserves of $4.8 & $3.3, respectively 148.1 198.6 Accrued unbilled revenues 59.6 146.5 Inventories 128.0 163.5 Recoverable fuel & natural gas costs - 1.8 Prepayments & other current assets 101.9 172.7 Total current assets 446.9 715.9 Utility Plant Original cost 3,925.4 3,820.2 Less:accumulated depreciation & amortization 1,475.8 1,434.7 Net utility plant 2,449.6 2,385.5 Investments in unconsolidated affiliates 196.6 181.0 Other investments 72.9 74.5 Nonutility property - net 305.6 294.4 Goodwill - net 238.0 237.8 Regulatory assets 171.8 163.5 Other assets 39.9 39.0 TOTAL ASSETS $ 3,921.3 $ 4,091.6 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 109.8 $ 180.0 Accounts payable to affiliated companies 53.7 89.9 Refundable fuel & natural gas costs 40.4 35.3 Accrued liabilities 166.3 147.2 Short-term borrowings 329.5 464.8 Current maturities of long-term debt 24.3 24.2 Long-term debt subject to tender 20.0 20.0 Total current liabilities 744.0 961.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,208.3 1,208.0 Deferred Income Taxes & Other Liabilities Deferred income taxes 238.7 260.7 Regulatory liabilities 302.7 291.1 Deferred credits & other liabilities 208.2 195.8 Total deferred credits & other liabilities 749.6 747.6 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 76.5 and 76.1 shares, respectively 531.6 525.5 Retained earnings 681.0 643.6 Accumulated other comprehensive income 6.4 5.1 Total common shareholders' equity 1,219.0 1,174.2 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 3,921.3 $ 4,091.6 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 86.1 $ 61.9 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 92.4 83.5 Deferred income taxes & investment tax credits 1.9 0.6 Equity in earnings of unconsolidated affiliates (22.7 ) (11.5 ) Provision for uncollectible accounts 9.1 8.0 Expense portion of pension & postretirement periodic benefit cost 4.9 5.4 Other non-cash charges - net 5.9 12.8 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 128.3 268.1 Inventories 35.5 19.0 Recoverable/refundable fuel & natural gas costs 6.9 42.7 Prepayments & other current assets 26.3 (1.9 ) Accounts payable, including to affiliated companies (103.2 ) (183.6 ) Accrued liabilities (0.4 ) (32.2 ) Unconsolidated affiliate dividends 17.7 32.1 Changes in noncurrent assets (9.5 ) (17.8 ) Changes in noncurrent liabilities (11.0 ) (11.2 ) Net cash flows from operating activities 268.2 275.9 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Long-term debt 0.1 - Stock option exercises 5.2 0.1 Requirements for: Dividends on common stock (47.8 ) (46.2 ) Other financing activities (0.1 ) - Net change in short-term borrowings (135.3 ) (124.4 ) Net cash flows from financing activities (177.9 ) (170.5 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions 11.6 0.3 Other collections 37.2 2.8 Requirements for: Capital expenditures, excluding AFUDC equity (155.2 ) (107.6 ) Unconsolidated affiliate investments (7.4 ) (14.2 ) Other investments - (0.4 ) Net cash flows from investing activities (113.8 ) (119.1 ) Net decrease in cash & cash equivalents (23.5 ) (13.7 ) Cash & cash equivalents at beginning of period 32.8 20.4 Cash & cash equivalents at end of period $ 9.3 $ 6.7 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 REPORTED EARNINGS: Utility Group $ 8.0 $ 7.1 $ 58.9 $ 50.5 Nonutility Group Energy Marketing and Services 1.9 0.3 17.6 13.2 Coal Mining 0.7 0.9 2.3 2.7 Energy Infrastructure Services 4.0 0.8 2.0 (0.4 ) Other Businesses (0.2 ) 0.2 0.1 0.2 Total Nonutility Operations 6.4 2.2 22.0 15.7 Corporate and Other 0.2 - 0.4 - Sub-Total Operations 14.6 9.3 81.3 66.2 Synfuel-related 1.4 (5.0 ) 4.8 (4.3 ) Vectren Consolidated $ 16.0 $ 4.3 $ 86.1 $ 61.9 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 GAS OPERATING REVENUES (Millions): Residential $ 124.2 $ 101.9 $ 524.0 $ 486.5 Commercial 50.2 40.8 209.8 202.9 Industrial 14.1 12.6 35.4 34.7 Miscellaneous Revenue 3.4 3.8 6.8 7.7 $ 191.9 $ 159.1 $ 776.0 $ 731.8 GAS MARGIN (Millions): Residential $ 49.5 $ 44.4 $ 154.6 $ 137.3 Commercial 14.1 12.6 49.3 44.4 Industrial 10.0 9.8 25.7 24.7 Miscellaneous 3.7 3.8 7.3 7.9 $ 77.3 $ 70.6 $ 236.9 $ 214.3 GAS SOLD & TRANSPORTED (MMDth): Residential 9.5 7.7 47.9 39.4 Commercial 4.4 3.7 20.8 17.3 Industrial 18.1 18.0 44.5 43.5 32.0 29.4 113.2 100.2 AVERAGE GAS CUSTOMERS Residential 898,664 890,674 905,259 898,361 Commercial 83,673 83,179 84,249 83,823 Industrial 1,646 1,643 1,639 1,650 983,983 975,496 991,147 983,834 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 90 % 90 % 97 % 87 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 ELECTRIC OPERATING REVENUES (Millions): Residential $ 33.3 $ 27.9 $ 67.0 $ 58.1 Commercial 26.5 22.6 49.7 44.5 Industrial 33.8 30.5 65.9 60.8 Municipals 6.6 6.6 11.8 12.2 Miscellaneous Revenue 1.7 3.0 4.7 5.9 Total Retail 101.9 90.6 199.1 181.5 Net Wholesale Revenues 8.0 5.4 18.9 19.7 $ 109.9 $ 96.0 $ 218.0 $ 201.2 ELECTRIC MARGIN (Millions): Residential $ 25.3 $ 21.9 $ 49.4 $ 44.4 Commercial 18.3 16.5 34.0 31.9 Industrial 18.3 17.9 34.8 34.5 Municipals 3.5 3.9 5.7 6.6 Miscellaneous 1.7 2.9 4.6 5.7 Total Retail 67.1 63.1 128.5 123.1 Net Wholesale Margin 4.4 2.0 10.5 9.1 $ 71.5 $ 65.1 $ 139.0 $ 132.2 ELECTRICITY SOLD (GWh): Residential 352.0 317.3 742.6 672.7 Commercial 353.4 331.1 660.7 632.7 Industrial 676.7 671.3 1,303.7 1,309.2 Municipals 152.0 156.9 282.0 302.2 Miscellaneous Sales 4.3 4.4 9.4 9.6 Total Retail 1,538.4 1,481.0 2,998.4 2,926.4 Wholesale 187.1 189.7 447.6 652.3 1,725.5 1,670.7 3,446.0 3,578.7 AVERAGE ELECTRIC CUSTOMERS Residential 121,981 120,869 122,022 120,893 Commercial 18,903 18,796 18,901 18,764 Industrial 109 107 109 107 All Others 44 49 45 50 141,037 139,821 141,077 139,814 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 121 % 94 % 126 % 94 % Heating Degree Days (Indiana) 99 % 74 % 91 % 83 %
